First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are pending in the present application. The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  
The instant application does not sufficiently describe the invention as it relates to “treating a fatty liver condition comprising orally administering to a subject a pharmaceutical composition in an amount sufficient to resolve hepatocellular ballooning in said subject, wherein said pharmaceutical composition includes a testosterone ester component (TEC) consisting essentially of testosterone dodecanoate (TD), said TEC being in an amount of about 200 mg to about 750 mg when said subject is male and said TEC being in an amount of about 1/10th - 1/15th of about 200 mg to about 750 mg when said subject is female, and wherein said hepatocellular ballooning resolution further comprises a reduction of hepatocellular ballooning in said subject by at least one NAS point”.
The only reference to “hepatocellular ballooning” is found on page 62, line 30 – 


    PNG
    media_image1.png
    160
    648
    media_image1.png
    Greyscale

Said disclosure does not provide description of treating a fatty liver condition by administering testosterone dodecanoate “in an amount sufficient to resolve hepatocellular ballooning” in said subject.  It is noted that the claimed amounts are disclosed as treating a liver disease or condition and there is no disclosure of what said amount “sufficient to resolve hepatocellular ballooning” would be (see for example, paragraph bridging pages 4 and 5 of the present specification).
Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
          While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created 

Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 recites “in an amount sufficient to resolve hepatocellular ballooning” and also “wherein said hepatocellular ballooning resolution further comprises a reduction of hepatocellular ballooning in said subject by at least one NAS point”. 
If the term to “resolve” means to “end a problem” or “clear up” as noted by applicant (see page 10of the Remarks filed 02/04/2022), it is unclear how a “reduction of hepatocellular ballooning in said subject by at least one NAS point” would always result in resolution thereof.
For this reason, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 under 35 U.S.C. 103 over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010) in combination is withdrawn.

Claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (Horm Mol Biol Clin Invest, 2010, cited by applicant on IDS submitted February 4, 2022), Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Giliyar et al. (US 2010/0173882), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010).
The art teaches the use of testosterone ester for treating fatty liver condition, such as, NASH, as evidenced by Haider and Gronbaek.
Both Haider et al. and Gronbaek et al. teaches the use of testosterone undecanoate for the treatment of non-alcoholic liver steatosis (see the references in their entities).
Haider et al. teaches
parenteral administration of 1000 mg of testosterone undecanoate is beneficial in the treatment of non-alcoholic liver steatosis;
plasma testosterone levels are significantly and inversely associated with the levels of cholesterol, triglycerides, AST, ALT and CRP as recited by instant claims 2, 5, 9, 12, 39 and 44;
testosterone inhibits the expression of lipoprotein lipase activity, the main enzymatic regulator of triglyceride uptake in the fat cells and results in improvement in lipid profiles as recited by instant claim 2;
low levels of testosterone is associated with diseases such as diabetes mellitus 
and atherosclerotic disease as recited by instant claims 19, 40 and 45 and
that testosterone administration restores testosterone levels with a decrease in visceral fat:

    PNG
    media_image2.png
    101
    571
    media_image2.png
    Greyscale
 (see the entire article, especially Abstract (Results); page 28, 2nd and 3rd full paragraphs; page 29, Results, 3rd paragraph; page 30, Discussion).

Gronbaek et al. teaches 
non-invasive methods of assessing fibrosis in subjects suffering from a liver disease, including NASH as recited by instant claims 1, 38, 41 and 46;
treatment of non-alcoholic steatohepatitis (NASH) utilizing testosterone undecanoate;
non-invasive NASH scores for identification of patients with NASH and in need of therapy, which is based on biomarkers such as ALT, AST, alkaline phosphatase, etc. as recited by instant claims 2, 5, 9, 12, 39 and 44;
NASH with F2 or F8 fibrosis as recited by instant claim 30; and 
NASH can be diagnosed in an individual having other symptoms such as diabetes, liver disease, etc. as recited by instant claim 19, 40 and 45 (see the entire article, especially Abstract; page 1, lines 4-9; page 2, lines 34-35; page 3, lines 1-19; page 4, line 9 - page 5, line 16; page 13, line 1 - page 16, line 26; page 25, lines 14-27; page 41, lines 16-30).
Kim et al. teaches a low level of serum total testosterone is associated with nonalcoholic fatty liver disease as recited by instant claim 4 (see the entire article, especially Abstract and Conclusions). The reference also teaches NAFLD is closely related to abdominal obesity, type 2 diabetes, metabolic syndrome, cardiovascular disease, etc. as recited by instant claim 19, 40 and 45 (see Background).
Based on the knowledge in the art as shown by the teachings of Haider, Gronbaek and Kim, the treatment of NASH via administering testosterone esters such as testosterone undecanoate, in order to increase the level of total testosterone, would have been obvious to the skilled artisan in the art at the time of the present invention.

Haider, Gronbaek and Kim do not teach (i) oral administration of testosterone dodecanoate, (ii) resolving/reducing hepatocellular ballooning or (iii) the amounts as instantly claimed, i.e., 200 mg to about 750 mg for males and 1/10th-1/15th 200 mg to about 750 mg for females as recited by the instant invention.
However, oral formulations of testosterone esters, including testosterone dodecanoate, was known in the pharmaceutical art at the time of the present invention.  For example,
Giliyar et al. teaches oral formulations comprising 10 mg to 1000 mg of testosterone C2-13 alkyl esters, which includes testosterone undecanoate (C11 ester as taught by the Haider and Gronbaek) and testosterone dodecanoate (C12 ester as instantly claimed), for hormone replacement therapy (see the entire article, especially paragraphs 0006, 0009, 0014, 0021, 0028, 0029 and 0075; claims);
Nijs et al. teaches oral formulations comprising about 200-250 mg/ml 

reference also teaches the composition may contain additives such as d-alpha-tocopherol (see page 4, line 1); and
Caldwell et al. teaches hepatocellular ballooning is a key finding in NASH and is a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see the entire article, especially Abstract and Discussion; see also Chalasani et al., 2012, especially Table 3).

Therefore, utilization of oral formulations of testosterone esters comprising 10 mg to 1000 mg of testosterone esters, for hormone replacement therapy, in the treatment of NASH would have been obvious to the skilled artisan in the art at the time of the present invention.  In other words, the skilled artisan in the art, would have the reasonable expectation that oral administration of testosterone undecanoate,

    PNG
    media_image3.png
    306
    709
    media_image3.png
    Greyscale
or the corresponding adjacent homolog, i.e., testosterone dodecanoate, 

    PNG
    media_image4.png
    309
    781
    media_image4.png
    Greyscale
would result in increased level of serum 
concentration of testosterone as taught by Giliyar and, thus, would be useful in treating 

As recognized by MPEP § 2144.09(II):
Compounds which are ….. homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

The resolution of hepatocellular ballooning found in NASH would flow naturally from the administration of testosterone esters, such as, testosterone undecanoate (as taught by the cited references) or testosterone dodecanoate (as instantly claimed) for treatment of NASH.  
As noted by MPEP § 2112.01 (II): 
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also MPEP § 2112.01 (II). 

Additionally, 
it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) 

which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicants to "prove that the subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph); and
determining the amount(s) of an active agent useful in treating a condition is routinely done in the medical art.  Therefore, the determination of the amount(s) of testosterone ester that would be useful in the treatment of NASH and also useful in reducing hepatocellular ballooning in said human subject, i.e., male or female, would have been within the level of skill of the ordinary artisan in the art (i.e., a medical doctor) at the time of the present invention. 

"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages "Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II(A);
the level(s) of (i) biomarkers such as sCD163, ALT, AST, alkaline phosphatase, etc., (ii) testosterone and/or (iii) alkaline phosphatase before and after treatment 

The skilled artisan in the art at the time of the present invention (i.e., a medical doctor) would have the reasonable expectation,
that treatment would prolong the amount of time the subject can wait for a liver transplant or survive as recited by instant claim 13;
that treatment would be useful in subjects of any age including those recited by instant claim 28; and
based on the teaching of using testosterone undecanoate for treating NASH and the level of skill of the ordinary artisan in the medical/pharmaceutical art, that other testosterone esters, such as, testosterone dodecanoate would also be useful as taught by Gronbaek et al.

Claim 34 further differs from the combination as discussed above, by reciting a 
treatment comprising one or more additional pharmaceutical agents suitable for treating liver disease, a comorbidity of liver disease or symptoms thereof.
However, combination therapy is well-known in the medical art.  Gronbaek et al. teaches several drugs useful in treating NASH and thus, the combination of any of the other drugs with an ester of testosterone, such as, testosterone dodecanoate for treatment of NASH would have been obvious to the skilled artisan in the art.


The determination of the hepatocellular ballooning score after treatment and the determination of the amount(s) that would result in a score of 0 and/or an inflammation score of no more than one would have been within the level of skill of the ordinary artisan in the medical art.  As noted above, hepatocellular ballooning is a key finding in NASH and a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see Caldwell et al., 2010).
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
in order establish a proper prima facie obviousness rejection under 35 USC § 
103, all of the limitations of the rejected claims must be found, alone or in 
combination, in the references over which the claims are rejected;
none of the cited prior art, alone or in combination, teach all of the limitations of any of the rejected claims as amended herein, for instance, none of the cited prior art teach treating a fatty liver condition by orally administering testosterone dodecanoate in any amount, let alone in applicant’s claimed amount;
none of the cited prior art taught that they “resolved” hepatocellular ballooning as in independent claim 1 or NASH, NASH with cirrhosis, or NAFLD as in 
even if arguendo Ratziu is correct, it does not negate the fact that hepatocellular ballooning is not an element in all cases of NASH.
Applicant’s argument was considered but not persuasive for the following reasons.
103 rejection is based on the obviousness of the claimed invention to one of skill in the art (herein, the medical/pharmaceutical art).  As discussed above and in previous Office Actions, the utilization of testosterone ester for treatment of liver disease was known in the art at the time of the present invention.  
The fact here is that all of the limitations of the claimed invention are taught by the cited references and/or would have been obvious to the skilled artisan in the art at the time of the present invention.  
As discussed above and in the previous Office Action, testosterone dodecanoate is the adjacent higher homolog of testosterone undecanoate, which is taught by various references to be useful in treating fatty liver disease.  Based on the knowledge in the medical/pharmaceutical art, the skilled artisan would have the reasonable expectation that like testosterone undecanoate, testosterone dodecanoate would also be useful in treating fatty liver disease.  
Applicant also argues none of the references teach treating a fatty liver condition by orally administering testosterone dodecanoate in any amount, let alone in applicant’s claimed amount.

Here, the art, as evidenced by Giliyar and Nijs, teaches amounts of testosterone esters, which overlaps the claimed amounts, useful for hormone replacement therapy.  Based on the knowledge in the art that fatty liver disease, such as, NASH, is caused by a decrease in serum testosterone levels, the use of the amounts of testosterone esters as taught by the art for testosterone replacement therapy to increase the level of testosterone in said patients is rendered prima facie obvious.
Lastly, applicant’s argument that (i) the prior art do not teach resolution of hepatocellular ballooning or NASH, NASH with cirrhosis, or NAFLD as in independent claims 38, 41, and 46, with reference to the definitions of “resolve” and (ii) even if arguendo Ratziu is correct, it does not negate the fact that hepatocellular ballooning is not an element in all cases of NASH.
Applicant argues hepatocellular ballooning is not an element in all cases of NASH but does not provide any evidence to support said argument.  As noted by Ratziu, cited by Denkmayr (submitted by applicant), the histologic lesions of NASH are unevenly distributed, not that hepatocellular ballooning is not seem in all cases of NASH.  As taught by Caldwell, hepatocellular ballooning is a component of NASH classification schemes and scoring system, including NAFLD Activity Score (NAS) (see discussion above).  Therefore, determining the amount of hepatocellular balloon in a patient with fatty liver disease would have been obvious to the skilled artisan in the art at the time of the present invention.
In addition, the claimed invention is a method of treating a “fatty liver disease” 

In short, the recitation of the administration of the “pharmaceutical composition in an amount sufficient to resolve hepatocellular ballooning in said subject, …. wherein said hepatocellular ballooning resolution further comprises a reduction of hepatocellular ballooning in said subject by at least one NAS point” does not render an otherwise obvious method of treating fatty liver disease patentable.
For these reasons, claims 1-5, 9, 12-16, 19, 21, 27-30 and 34-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 01/06/2021), Giliyar et al. (US 2010/0173882), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 01/06/2021) and Caldwell et al. (J. Hepatol., 2010).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628